             Case 3:20-bk-01217-JAF      Doc 35    Filed 09/24/20    Page 1 of 2




                                    ORDERED.
    Dated: September 24, 2020




                       UNITED STATES BANKRUPTCY COURT
                          MIDDLE DISTRICT OF FLORIDA
                            JACKSONVILLE DIVISION

In re

DEAN ELDRIDGE GUFFORD                                    Case No. 3:20-bk-01217-JAF
           Debtor.

                    ORDER SUSTAINING TRUSTEE'S
              AMENDED OBJECTION TO CLAIM OF EXEMPTIONS

        The trustee, GREGORY K. CREWS, filed an amended objection to claim of

exemptions regarding a personal injury claim (Doc 22) and a Notice of Preliminary Hearing

(Doc 32). Upon the consents of the parties as announced in open court on September 23,

2020, it is ORDERED:

        1.     The Trustee's Amended Objection to Claim of Exemptions (Doc 22) is

               sustained.

        2.     The personal injury claim listed on line 34 of the debtor’s Schedule A/B is

               property of the estate pursuant to 11 U.S.C. § 541.

        3.     The debtor has claimed a $2,000 exemption towards the personal injury claim

               under Florida Statute § 222.25(4). The trustee does not contest the claim of

               exemption for $2,000 but believes the value may exceed that amount.
            Case 3:20-bk-01217-JAF        Doc 35     Filed 09/24/20     Page 2 of 2




Page 2/Case No. 3:20-bk-01217-JAF

       4.     The trustee shall control settlement negotiations regarding the claim subject to

              court approval and the provisions of F.R.B.P. § 9019.         Only the trustee has

              authority to sign a valid release regarding the claim unless the trustee abandons

              the claim under § 554 of the Bankruptcy Code.

       5.     If the trustee settles the claim for an amount that results in the estate receiving,

              after payment of the personal injury attorney’s fees and costs, in excess of

              $2,000, the trustee is authorized, without further order of the court, to pay

              $2,000 to the debtor for his claim of exemption.

                                        CONSENTS

       We consent to the entry of the above Order Sustaining Trustee’s Amended Objection
to Claim of Exemptions.


 /s/ Gregory K. Crews                        /s/ John Toro
Gregory K. Crews                            John Toro
Attorney for Trustee                        Attorney for Debtor
Florida Bar No. 172772                      Florida Bar No. 118939
8584 Arlington Expressway                   10175 Fortune Parkway, Ste. 502
Jacksonville, Florida 32211                 Jacksonville, Florida 32256
(904) 354-1750                              (904) 248-4482

Filer’s Attestation: Pursuant to Local Rule 1001-2(e)(3) regarding signatures, Gregory K.
Crews attests that concurrence in the filing of this paper has been obtained.

Gregory Crews, Trustee, is directed to serve a copy of this order on interested parties who
are non-CM/ECF users and to file a proof of service within 3 days of entry of the order.
